                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        BRANDON ALEXANDER FAVOR,
                                  11                                                    Case No. 19-00419 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER OF DISMISSAL WITH
Northern District of California




                                                                                        LEAVE TO AMEND
 United States District Court




                                  13           v.

                                  14    MARCIA STEVENSON-BRIDGES, et
                                        al.,
                                  15
                                                     Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the California Correctional Institution (“CCI”) in
                                  19   Tehachapi, filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   two individuals. Plaintiff’s motion for leave to proceed in forma pauperis will be
                                  21   addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.      Plaintiff’s Claims
                                   9           Plaintiff claims that Defendant Monee Stevenson “collects information unnecessary
                                  10   with respect to right of privacy,” and that Defendant Marcia Stevenson-Bridges “used
                                  11   force and elder status to use plaintiff in effort collecting information violating privacy
                                  12   right, cruel and unusual punishment, tampering with respect under due process claimant
Northern District of California
 United States District Court




                                  13   [sic].” (Compl. at 3.) Plaintiff seeks damages and a “bond on own recognizance release.”
                                  14   (Id.)
                                  15           The complaint is deficient for several reasons. It is unclear from the allegations
                                  16   whether the named defendants are persons acting under the color of state law or private
                                  17   individuals. If the latter, then Plaintiff cannot state a § 1983 claim against them because a
                                  18   private individual does not act under color of state law, an essential element of a § 1983
                                  19   action. See Gomez v. Toledo, 446 U.S. 635, 640 (1980). Purely private conduct, no
                                  20   matter how wrongful, is not covered under § 1983. See Ouzts v. Maryland Nat'l Ins. Co.,
                                  21   505 F.2d 547, 550 (9th Cir. 1974), cert. denied, 421 U.S. 949 (1975). Simply put: There is
                                  22   no right to be free from the infliction of constitutional deprivations by private individuals.
                                  23   See Van Ort v. Estate of Stanewich, 92 F.3d 831, 835 (9th Cir. 1996).
                                  24           Furthermore, it is unclear whether venue is proper in this district because Plaintiff
                                  25   provides no information with respect to: (1) where any defendant resides, or if all
                                  26   defendants are residents of the state in which the district is located; and (2) where a
                                  27   substantial part of the events or omissions giving rise to the claim occurred, or a substantial
                                  28                                                  2
                                   1   part of property that is the subject of the action is situated. See 28 U.S.C. § 1391(b).
                                   2          Lastly, the Court notes that Plaintiff has filed a copy of a “Notice of Motion and
                                   3   Motion for Bail or Release on Own Recognizance Pending Appeal” which is addressed to
                                   4   the Los Angeles County Superior Court. (Docket No. 2.) Accordingly, it appears that
                                   5   Plaintiff has recently suffered a conviction out of that court. If the instant action for
                                   6   damages is based on an allegedly unconstitutional conviction or imprisonment, or for other
                                   7   harm caused by actions whose unlawfulness would render a conviction or sentence invalid,
                                   8   a 42 U.S.C. § 1983 plaintiff must prove that the conviction or sentence has been reversed
                                   9   on direct appeal, expunged by executive order, declared invalid by a state tribunal
                                  10   authorized to make such determination, or called into question by a federal court's issuance
                                  11   of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). A claim for
                                  12   damages bearing that relationship to a conviction or sentence that has not been so
Northern District of California
 United States District Court




                                  13   invalidated is not cognizable under § 1983. Id. at 487. Furthermore, Plaintiff’s request for
                                  14   a “bond on own recognizance release” is not a type of relief that can be granted in a § 1983
                                  15   action. Rather, challenges to the lawfulness of confinement or to particulars affecting its
                                  16   duration are the province of habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579
                                  17   (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)). If Plaintiff is a convicted
                                  18   felon seeking release, he must challenge the lawfulness of his confinement by filing a
                                  19   petition for writ of habeas corpus after exhausting state court remedies.
                                  20          Plaintiff shall be granted leave to file an amended complaint to attempt to state a §
                                  21   1983 in this Court which is not barred by Heck and show that venue is proper here.
                                  22

                                  23                                          CONCLUSION
                                  24          For the foregoing reasons, the Court orders as follows:
                                  25          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  26   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                  27   the deficiencies discussed above. The amended complaint must include the caption and
                                  28                                                  3
                                   1   civil case number used in this order, Case No. C 19-00419 BLF (PR), and the words
                                   2   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                   3   must answer all the questions on the form in order for the action to proceed.
                                   4             The amended complaint supersedes the original, the latter being treated thereafter as
                                   5   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                   6   Consequently, claims not included in an amended complaint are no longer claims and
                                   7   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   8   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   9             Failure to respond in accordance with this order in the time provided will
                                  10   result in the dismissal of this action without prejudice and without further notice to
                                  11   Plaintiff.
                                  12             The Clerk shall include two copies of the court’s complaint with a copy of this
Northern District of California
 United States District Court




                                  13   order to Plaintiff.
                                  14             IT IS SO ORDERED
                                  15           May 13, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  16
                                                                                           United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.19\00419Favor_dwlta
                                  26

                                  27

                                  28                                                   4
